Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 12/19/2019.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.  Claims 1-2, 4, 10-11, 13 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Banerjee U.S Publication No. 2021/0096921. 
As to claim 1, Banerjee teaches a first processing unit (GPU 530, Fig. 5 and associated specifications) comprising: 
a plurality of pipelines configured to execute commands (…a micro-operation simplifies complex instructions or commands into a single operation command (also referred to herein as "micro-command"). Each command or micro-command is then processed by the command processing pipeline of firmware 520…, paragraph 0049 page 6); and 
a scheduler configured to schedule at least one first command for execution (firmware 520 (or corresponding hardware) to process and schedule commands (received from CPU 510) for execution on GPU 530 such that the idle time of GPU 530 is minimized…, paragraph 0047 pages 5-6) by at least one pipeline of the plurality of pipelines, wherein the at least one first command is received from a user mode driver in a second processing unit (…CPU 510 may be running a plurality of applications 510.sub.0-510.sub.N. Each of the plurality of applications, for example application 510.sub.0, may generate a plurality of commands (e.g., C.sub.00-C.sub.0N)…, paragraph 0048 page 6), and wherein the scheduler is configured to schedule at least one second command for execution in response to completing execution of the at least one first command and without notifying the second processing unit (…the interrupt thread can directly perform a much faster edge walk operation for the completed command by reading from the cache memory, the row (cache line) corresponding to the completed command, and decrementing the wait count (which is also in the cache) for each of the commands that are in the cache and that depend on the completed command. As a result, the "round-trip" time from interrupt thread to the background thread to update a ready command buffer with the new ready command, and back to the interrupt thread to kick the new ready command to the GPU, is eliminated. This reduces latency in processing of commands at the GPU…, paragraph 0023 page 3;…A dependency means that data generated by a first command (e.g., graphics or compute command or micro-command) is needed for processing a second command. As such, GPU 530 may not be able to start execution of the second command until its prerequisite one or more (first) commands are paragraph 0051 page 6;… the dependency between the two commands requires the execution of the write command before the execution of the read command. It is important to provide a method of resolving dependencies between the commands such that the idle time of GPU 530 is reduced…., paragraph 0053 page 6). 
As to claim 2, Banerjee further teaches the at least one first command is included in a draw call (…complex graphics or computational command…, paragraph 0020 page 2), and wherein the first processing unit is configured to execute the at least one first command to generate pixels for presentation on a display (…GPU 530 may be performing different operations, such as geometry operations 531, pixel operations 532, and compute operations 533. In an embodiment, execution of a pixel command may depend upon data generated from a geometry command. For example, the geometry commands can generate a list of primitives that are then processed by the pixel commands. More specifically, for submission of a pixel command to GPU 530 at kick stage 522 by interrupt thread 520B, the geometry command, which the pixel command depends on, must first be completely processed. Therefore, pre-processing 521, kick 522, and kick completion 523 stage operations of the geometry command must first be completed before the pixel command may be fed to GPU 530 for processing at kick stage 522…, paragraph 0052 page 6). 
As to claim 4, Banerjee further teaches the at least one second command represents a shader that is launched by the first processing unit (…Application program 431 generates API commands to render an image by one or more shading engines of GPU 420 for display. GPU firmware (or driver) 432 translates the high-level paragraph 0042 page 5). 
As to claims 10-11 and 13, note the discussions of claims 1-2 and 4 above, respectively. 
As to claim 19, Banerjee teaches a processing system (Fig. 5 and associated specifications) comprising: 
a central processing unit (CPU) configured to generate at least one first command (…CPU 510 may be running a plurality of applications 510.sub.0-510.sub.N. Each of the plurality of applications, for example application 510.sub.0, may generate a plurality of commands (e.g., C.sub.00-C.sub.0N)…, paragraph 0048 page 6); and 
a graphics processing unit (GPU) (GPU 530, Fig. 5 and associated specifications) configured to execute the at least one first command and schedule at least one second command for execution in response to completing execution of the at least one first command and without notifying the CPU (…the interrupt thread can directly perform a much faster edge walk operation for the completed command by reading from the cache memory, the row (cache line) corresponding to the completed command, and decrementing the wait count (which is also in the cache) for each of the commands that are in the cache and that depend on the completed command. As a result, the "round-trip" time from interrupt thread to the background thread to update a ready command buffer with the new ready command, and back to the interrupt thread to kick the new ready command to the GPU, is eliminated. This reduces latency in processing of commands at the GPU…, paragraph 0023 page 3;…A paragraph 0051 page 6;… the dependency between the two commands requires the execution of the write command before the execution of the read command. It is important to provide a method of resolving dependencies between the commands such that the idle time of GPU 530 is reduced…., paragraph 0053 page 6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 3, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Johnson U.S Publication No. 2018/0089881.
As to claim 3, Banerjee further teaches write blocks of information from the first processing unit to a memory, wherein the at least one second command writes a block of information comprising results generated by executing the at least one first command (…A barrier command enforces a producer-consumer relationship between the two commands by allocating a memory cell for a producer command and indicating that when the producer completes, it will write data to the paragraph 0062 page 8).
Banerjee does not teach a direct memory access (DMA) engine configured to write blocks of information.
Johnson teaches a system of executing commands in a GPU wherein the system uses a direct memory access (DMA) engine configured to write blocks of information from GPU to a memory (paragraph 0128 page 12).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Banerjee reference to include the teachings of Johnson reference because by using DMA engine to write blocks of information, the system allows the information to be shared among applications, as disclosed by Johnson.
As to claims 12 and 20, note the discussion of claim 3 above. 

Allowable Subject Matter
5.  Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 8,830,228 discloses enabling the use of a baseboard management controller in a computer system configured to stream 3D graphical user interfaces to remote clients.
U.S Patent No. 7,737,983 discloses high level synchronization between an application and a graphics pipeline comprises receiving an application instruction in an input stream at a predetermined component, such as a command stream processor (CSP), as sent by a central processing unit.
U.S Publication No. 2020/0013137 discloses fixed-stride draw tables for tiled rendering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 

Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194